         Case 1:21-cr-00127-PGG Document 17 Filed 05/05/21 Page 1 of 1




                                              May 5, 2021

BY ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York NY 10007


Re:    United States v. Andrew Lawrence
       21 Cr. 127 (PGG)
                                                                   May 6, 2021
Dear Judge Gardephe,

        On January 29, 2021, Mr. Lawrence was presented on the instant charges and released on
his own signature. Since then, he has been out on bail, and his conditions include home
detention with electronic monitoring.

        We write to request that the Court grant Mr. Lawrence permission to go out to dinner
with his family on Saturday, May 8, to celebrate Mother’s Day and his birthday, from 6:30 - 9:30
p.m., plus travel time.

        Pretrial Services by Officer Jonathan Lettieri confirms that Mr. Lawrence is in
compliance with his bail conditions, but per office policy, Pretrial opposes all leave requests for
social functions for defendants on home detention. The Government by Assistant United States
Attorney Andrew Jones takes no position on this request.

       Thank you for your consideration.

Respectfully submitted,

/s/
Sylvie Levine
212-417-8729



cc:    Pretrial Officer Jonathan Lettieri (by email)
       A.U.S.A. Andrew Jones
